 1
 2                                                                   COURY
                                              CLERK, U.S. DISTRICT

 3
 4
                                                   DEC 2 0 2018
                                                               CALIOphiTM
                                             CENTRAL DIST CT F
 5                                           BY        r

 6
 7
 8
 9
                    UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA
11
                          WESTERN DIVISION
12
     KOLAY FLOORING               Case No. 2:18-cv-00640-SVW(KSx)
13   INTERNATIONAL,LLC,
     Plaintiff,                   [          D]JUDGMENT
14
              v.
15
     1VIILLIKEN &COMPANY,
16   Defendant.
17   MILLIKEN &COMPANY,
     Counterclaimant,
18
              v.
19
     KOLAY FLOORING
20   INTERNATIONAL,LLC,and
     DANIEL P. MITCHELL,
21   Counterdefendants.
22
23
24
25
26
27
28

                                                           [Proposed] Judgment
                                              Case No.2:18-cv-00640-SVW (KSx)
 1
                                fPRQ~~~~;i~J JUDGMENT
 2
           Plaintiff Kolay Flooring International, LLC shall take nothing by way of its
 3
     complaint, the claims of Kolay Flooring International, LLC shall be and hereby
 4
     are dismissed on the merits.
 5
           Counter-claimant Milliken &Company is the prevailing party on its claim
 6
     against Kolay Flooring International, LLC and Daniel P. Mitchell to cancel United
 7
     States Trademark Registration No. 3,398,892 and the Court hereby orders that
 8
     United States Trademark Registration No. 3,398,892 shall be and hereby is
 9
     ordered CANCELLED.
10
           As the prevailing party, Defendant and Counterclaimant Milliken &
11
     Company shall recover such fees and costs from Kolay Flooring International,
12
     LLC and Daniel P. Mitchell as are hereinafter ordered by the Court.
13
14
     ~ATE~: l ~/~                          '~ ~~~
15
                           The Honorable Stephen V. Wilson
16                         United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                                          [Proposed] Judgment
                                                            Case No. 2:18-cv-00640-SVW (KSx)
